269 F.2d 83
GULF STATES MARINE & MINING COMPANY, Appellant,v.STATE ROAD DEPARTMENT OF FLORIDA, Appellee.
No. 17692.
United States Court of Appeals Fifth Circuit.
Aug. 12, 1959.

Thomas B. Wheeler, New Orleans, La., Wheeler & Exnicios, New Orleans, La., Proctors, R. P. Warfield, Pensacola, Fla., Advocate, for appellant.
Richard B. Austin, Jacksonville, Fla., Clyde G. Trammell, Jr., Ross H. Stanton, Jr., Tallahassee, Fla., for appellee.
Before RIVES, Chief Judge, and HUTCHESON and TUTTLE, Circuit Judges.
HUTCHESON, Circuit Judge.


1
Submitted to the court without a jury on depositions and stipulations, the suit was for damages to plaintiff's bridge.


2
Appealing from a judgment finding and adjudging it liable, defendant is here insisting that the district judge's findings, that the defendant was, and the plaintiff was not, guilty of negligence, are clearly erroneous and the judgment must, therefore, be reversed.


3
We cannot agree that this is so.  In his careful opinion,1 the district judge canvassed the evidence on the tendered issues of defendant's fault and plaintiff's contributory negligence and, with ample support in the evidence, rejected both of defendant's contentions and found liability.


4
The judgment is, therefore,


5
Affirmed.



1
 State Road Dept. of Florida v. Gulf States Marine & Mining Co., D.C., 168 F. Supp. 242